         Case 2:20-cv-05503-GJP Document 65 Filed 07/06/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT

               EASTERN DISTRICT OF PENNSYLVANIA

 KENNETH TAGGART

                       PLAINTIFF,

               V.                                           Civil Action No. 2:20-cv-05503

 DEUTSCHE BANK NATIONAL TRUST
 COMPANY, AS TRUSTEE FOR MORGAN
 STANLEY ABS CAPITAL I INC. TRUST 2007-
 HE 2, MORTGAGE PASS-THROUGH
 CERTIFICATES, SERIES 2007-HE2, STERN &
 EISENBERG, P.C., SPECIALIZED LOAN
 SERVICING, LLC, MORTGAGE ELECTRONIC
 REGISTRATIONS SYSTEMS INC., WELLS
 FARGO BANK, N.A., DEFENDANTS




                         NOTICE OF APPEAL

       Plaintiff herby files this Notice of Appeal to the Third Circuit Court of Appeals from the

final order issued by the court on June 3,2021.



/s/ Kenneth Taggart
Kenneth Taggart, Plaintiff



July 6, 2021
